UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6325


ALEXANDER CAMERON,

                    Petitioner - Appellant,

             v.

JOHN F. WALRATH, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:20-cv-00051-TSE-JFA)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Cameron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander Cameron seeks to appeal the district court’s order dismissing his 28

U.S.C. § 2254 (2018) petition as an unauthorized, successive § 2254 petition. The order is

not appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018).

When, as here, the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Cameron has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We also deny Cameron’s

motions to identify the blood type of the victim and to appoint counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2